Appeal by the defendant from a judgment of the Supreme Court, Westchester County (McMahon, J.), rendered December 12, 1983, convicting him of attempted murder in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s challenge to the validity of the indictment is not reviewable on appeal from an ensuing judgment of conviction based upon legally sufficient evidence (CPL 210.30 [6]; People v Pelchat, 62 NY2d 97; People v O’Connor, 126 AD2d 676).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Lawrence, Spatt and Harwood, JJ., concur.